Citation Nr: 0811738	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  07-07 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for dysphagia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to March 
1988 and from February 2003 to April 2004. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA), Regional Office 
(RO).  The RO assigned a noncompensable evaluation for 
dysphagia effective from April 18, 2004.

In February 2008, the veteran appeared at a hearing before 
the undersigned.  He also submitted evidence and information 
with a waiver of initial RO review.


FINDING OF FACT

The service-connected dysphagia is manifested by weak left 
throat muscles and subjective complaints of difficulty 
swallowing.  There is no objective evidence of complete or 
incomplete paralysis.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
dysphagia have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.124a Diagnostic Code 
(Code) 8210 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2007). 

As previously noted, in June 2006, the RO granted service 
connection for dysphagia and evaluated it as zero percent 
disabling.  The veteran appealed that determination.  Because 
the veteran appealed the RO's determination at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

II.  Analysis 

The veteran asserts that the zero percent rating for 
dysphagia does not accurately reflect its severity.  

A review of the record shows that the veteran received a 
bedside dysphagia evaluation in March 2003.  The veteran was 
referred because he had difficulty with swallowing.  The 
veteran reported that his only relief was to drink liquids to 
wash the food down or to stick his finger down his throat to 
move the food.  The examiner noted a slight left droop of the 
soft palate and also noted that the palate retracts and 
elevates.  There were no other clinical symptoms of 
dysphagia.  

On VA examination in September 2005, the examiner noted the 
March 2003 modified barium swallow, which showed a slight 
left vellum droop but no other clinical signs and symptoms of 
dysphagia.  Physical examination in 2005 also revealed normal 
findings.  The diagnosis was dysphagia as secondary to a left 
vellum droop at the vallecular level of the veteran's pharynx 
on the right side.  

The Board also notes a letter from the veteran's wife 
included in the file.  She reports that the veteran has 
difficulties eating and swallowing his food.  This occurs 
several times a day and throughout the week during meals.  
She states that she often has to separate his food to make it 
somewhat suitable for the veteran to eat.  She reports the 
veteran often having to leave the room to regurgitate his 
food because it gets stuck in his throat.

The veteran was rated under Diagnostic Code 8210.  Under 
Diagnostic Code 8210, a 10 percent rating is warranted when 
there is evidence of moderate incomplete paralysis of the 
tenth cranial nerve.  The severity of impairment is dependent 
upon the extent of sensory and motor loss to organs of voice, 
respiration, pharynx, stomach and heart.  In order to receive 
a rating of 30 percent under Diagnostic Code 8210, the 
evidence must show that manifestations of the 10th cranial 
nerve disability more closely approximate severe incomplete 
paralysis of the tenth cranial nerve.  In order to receive a 
rating of 50 percent under Diagnostic Code 8210, the evidence 
must show that complete paralysis of the 10th cranial nerve.

The medical records show that the veteran's dysphagia is 
manifested by a left vellum droop at the vallecular level.  
There is no evidence of paralysis, as the veteran's palate 
retracts and elevates.  There is also no evidence of 
associated impairment to the veteran's voice, respiration 
(service connection for asthma is in effect), pharynx, 
stomach and heart.  Therefore, the veteran is not entitled to 
a compensable rating under Diagnostic Code 8210.

The Board has also considered the applicability of other 
Diagnostic Codes for rating the veteran's dysphagia.  While 
the veteran has dysphagia, there is no evidence of the 
veteran having other symptoms enumerated in Diagnostic Codes 
7200-7203 or 7346.  Therefore, the veteran is not entitled to 
a higher rating under these Codes.  

In this case, the Board finds no provision upon which to 
assign a higher rating for dysphagia.  A preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating for dysphagia.  Since service connection has been in 
effect, the disability has been properly rated as zero 
percent disabling.  Therefore, the appeal is denied.

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

More recently, the Court has held that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2004, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of July 2004 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claim.

In any event, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claims for 
service connection.  22 Vet. App. 37 (2007). 

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp 2007); 38 C.F.R. 
§ 3.159 (2007).  In connection with the current appeal, VA 
has obtained the veteran's service medical records, VA 
treatment records and private treatment records.  VA also 
provided the veteran a VA examination in connection with his 
claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002 & Supp 2007); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial compensable rating for dysphagia is 
denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


